Irwin D. Davidson, J.
Defendant moves to set aside an indictment for assault in the second degree filed February 11, 1936. On April 16, 1936, Judge William Allen, then a Judge of the Court of General Sessions, committed the defendant to Matteawan State Hospital on the ground that he was insane. The defendant is still a patient in Matteawan State Hospital.
Pursuant to section 662-b of the Code of Criminal Procedure, the trial or other proceedings against a defendant who was found to be insane must be suspended until he is no longer in such state of idiocy, imbecility or insanity as to be incapable of understanding the charge against him and the proceedings, and of making his defense.
The authorities at Matteawan State Hospital have not certified to the court that the defendant has recovered from his insane condition.
Defendant’s motion is in all respects denied.
The District Attorney is directed to enter an order in conformity with this decision and serve a certified copy on the defendant in the place where he is confined.